TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00913-CR


                             Victoria Nicole Saldivar, Appellant

                                              v.

                                The State of Texas, Appellee



            FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
       NO. D-17-0065-SB, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Victoria Nicole Saldivar has filed a motion to dismiss her appeal. The

motion is signed by both appellant and her attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s Motion

Filed: January 23, 2020

Do Not Publish